FEDERATED EQUITY INCOME FUND, INC. Federated Investors Funds 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 January 31, 2011 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:FEDERATED EQUITY INCOME FUND, INC. (the “Trust” or “Registrant”) Class A Shares Class B Shares Class C Shares Class F Shares 1933 Act File No. 33-6901 1940 Act File No. 811-4743 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Trust hereby certifies that the definitive forms of Prospectus and Statement of Additional Information dated January 31, 2011, that would have been filed under Rule 497(c), do not differ from the forms of Prospectus and Statement of Additional Information contained in the most recent Registration Statement for the Trust.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 46 on January 27, 2011. If you have any questions regarding this certification, please contact me at (412) 288-8239. Very truly yours, /s/ Todd P. Zerega Todd P. Zerega Assistant Secretary
